On the Merits.
Monroe, J.
The judgment which has been rendered upon the exceptions herein filed leaves, for present consideration, two charges against the defendant, to-wit: (1) That, on the 31st day of July, 1896, said Paul Louis Fourchy, “in his capacity as attorney at law, and acting as the agent of Emile J. LeBlanc, received from him the sum of $1,687.75, which the said Fourchy converted to his own use and embezzled, refusing to pay back the same, although he was requested to do so, and was legally placed in default; that the said Fourchy was indicted by the Grand Jury of this State and brought *759before the Criminal District Court of the Parish of Orleans, in suit No. 25,276 on the docket of the Criminal District Court, and that the said case was once brought to trial, and, upon the trial thereof, the said Fourehy was convicted of embezzlement, and a new trial was subsequently granted.”
(2) “That on, or about, the •-day of December, 1898, said Paul Louis Fourehy, as attorney for the successions of one Modtler and wife, under the pretense that he needed money to conduct a law suit, induced John L. Modtler to sign a paper purporting to be a mortgage of real estate, but which really was an act of sale, for the express consideration of $500.00; that the said John L. Modtler was unable to read or write, and the said Fourehy, being aware of that fact, deceived the said Modtler, inducing him, as aforesaid, under false pretenses, to sell his property instead of mortgaging the same. Eelator further avers that the said J. L. Modtler instituted suit in the Civil District- Court for the Parish of Orleans, No. 56,424 on the docket of said court, against Elias Levy and Paul L. Fourehy, to annul the said fraudulent sale, and, upon the trial thereof, the said sale was annulled as fraudulent.”
I.
As to the first of these charges, it appears, from the evidence adduced upon the trial of the case upon the merits, that Act No. 129 of 1896, although approved July 9th, was not promulgated at the State capital, where the State journal is published, until July 25th, from which it follows, that it did not take effect in New Orleans until August 14th, 1896. Article 40 of the Constitution of 1879 provided (and Article 42 of the present Constitution provides), that “No law passed by the General Assembly, except the general appropriation act, or act appropriating money for the expenses of the General Assembly, shall take effect until promulgated. A law shall be considered promulgated at the place where the State journal is published the day after the publication of such law in the State journal and in all other parts of the State twenty days after such publication.”
See also C. C. Arts. 4, 5 and 6.
But, it is claimed, on behalf of the State, that the defendant could have been disbarred for the particular offense now under consideration, as charged in the petition, under the law as it existed prior to the adoption of the Act of 1896, inasmuch as it is not only alleged that, in this instance, he received money in his capacity of attorney at law, *760and failed to account for the same, but that he was thereafter convicted of embezzlement; and, hence, that the statute mentioned, as also the provisions of the present Constitution, operate merely to determine the forum and regulate the proceedings, and are not open to the objections which have been sustained to their application to acts said to have been committed by the defendant in 1895, and with respect to which no convictions were alleged.
There is, however, at this point, a question of fact involved, upon which depends the jurisdiction of this court. Whilst it is alleged that the defendant, “in his capacity as attorney at law, and acting as the agent of Emile J. LeBlanc, received from him the sum of $1,687.75 which the said Fourchy converted to his own use, embezzled,” etc., the evidence, adduced upon the trial, shows, conclusively, that the transaction in question was one in which the defendant did not act, and did not pretend to act, in his professional capacity, as an attorney at law. In the indictment under, which he was subsequently prosecuted, it was charged that he was acting as agent of Emile J. LeBlanc, and the effort in this court has been to establish that fact, as against the defendant’s contention that he occupied merely the position of a borrower. Under these circumstances, it seems clear that the “exclusive original jurisdiction,” conferred upon this court by the Constitution, “in all matters touching professional misconduct of members of the bar,” does not attach. It will be observed that when this constitutional provision was adopted the Act of 1896 was in force; and that, by the terms of that act, jurisdiction is conferred upon the District Courts to disbar any attorney at law who “shall be convicted of any felony, or shall be guilty of a gross professional misconduct” .(italics by the court.) The Convention which adopted the Constitution might have used the same terms in conferring jurisdiction upon this court, but it did not. And, from the language used, no other conclusion can fairly be drawn than that it was the deliberate purpose of that Convention to limit the exceptional “exclusive and original” jurisdiction so conferred, to cases of professional misconduct, whilst leaving non-professional misconduct to be dealt with, in the first instance, by the courts of ordinary and general jurisdiction, as provided by the existing laws;
There "is here presented, therefore, no question of the inherent jurisdiction of a court to purge itself of an unworthy officer, or of a conflict, arising therefrom, between legislative and judicial authority, *761since the jurisdiction specifically invoked by the State, and the only jurisdiction invoked for the purposes of this case, is that which has been conferred upon this court, in plain language, by the Constitution which established the court itself, which jurisdiction, according to the terms of the grant, does not extend to the matter now under consideration.
II.
The remaining charge is predicated upon the following facts, as we find them established by the evidence in the record:
In July, 1897, A. J. Lafranee, who had been a client of the defendant’s, brought to the office of the latter one John L. Modtler, who employed the defendant to put him in possession of an estate, consisting of movable property, of inconsiderable value, and a small house and two vacant lots, on Eoman street in New Orleans, worth, together, about $500.00, which had been left by his deceased parents. The parties informed the defendant that Modtler was the sole heir of the decedents, and, upon the basis of that information, the defendant prepared a petition setting forth that fact, which petition was signed by Modtler and sworn to by Lafrance and another witness produced by Modtler; and, upon July 7, 1897, judgment was obtained putting the latter in possession in accordance with the prayer thereof. Eor this service the defendant received $25, out of which certain costs were paid, so that the net amount of his fee was about $20. Three months later, to-wit; upon October 5, 1897, a petition was filed, in the succession thus, apparently, closed, in the name of Mrs. Catherine Fauss, who claimed to be the widow in community of Modtler’s deceased father and natural tutrix of a minor daughter, then about sixteen years old, issue of the marriage, in which petition, after reciting the proceedings whereby Modtler had been put in possession as sole heir of his father’s estate, it was alleged that the same were based on fraud and perjury, and should be annulled and the rights of the minor recognized. The citation, together with a copy of the petition in the suit thus filed, were served on Modtler, personally, and were, by him, turned over to the defendant, who, upon November 2nd,' 1897, filed certain exceptions, as the result of which the suit was discontinued, December 7th, 1897. Upon the following day, the action was renewed, in the form of a rule to show cause, which was also served upon Modtler, personally, and, by him, turned over to the defendant, who again excepted, and the rule was dismissed, as in case of non-suit, by *762judgment signed January 12th, 1898. The counsel who represented the alleged widow and tutrix thereupon informed the defendant that he would have his client properly qualified and would, again, bring the action, in proper form. And the defendant, it appears, then informed Modtler that he would do nothing more for the fee which he had received, and demanded $50 for the further service which, it was anticipated, he would, at once, be called on to render. Modtler, not being possessed of that amount, stated, at first, that he would get ii, but, later, informed the defendant that he was unable to do so; and the defendant, then, suggested that one Elias Levy, a client of his, would furnish it, if properly secured. The evidence shows that, by reason of the probability that, in the event of a resort to the courts, the proceeds will be consumed in the payment of privileged claims, it is impossible, in the ordinary course of business, to borrow money upon the mortgage of property of such small value as that in question and that it is quite a common thing to arrange for a loan in such a case by a sale and resale of the property, the lender being the last seller, and retaining the vendor’s privilege for the amount of his loan, which figures as the unpaid portion of the price for which he sells the property. In other cases, the parties may of course resort to a vente a remere; and, in still other cases, the transaction takes the form of a vente a remere, unaccompanied by delivery, and is thus held to be, merely, a pignorative contract, for which the thing, nominally sold, stands as security (Maxwell vs. Roach, 106 La. 123.) In the instant case, the instrument first drawn to secure the lender, reads as follows, to-wit :
“Be it known that on this 21st day of January, 1898, I, John L. Modtler, does (?) sell, transfer, and assign unto Elias Levy, with full warranty, the property inherited by me from my father, and situated on Roman street, between Marigny and Mandeville, and Prieur street in the rear, for and in consideration of the price and sum of five hundred dollars, cash, the receipt whereof is hereby acknowledged. New Orleans, January 21, 1898.” (Signed) John L. Modtler.
This instrument was delivered to Levy without registration, and with the understanding that it was to operate as security for the fifty dollars which he had advanced, the idea that Modtler should, at that time, surrender possession not being suggested, and the time within which the money should be returned being variously stated by *763the witnesses at forty, or sixty, days; sixty, or ninety, days; and three months, or a year. A few days later Levy concluded that the instrument thus executed was not; sufficiently formal, and, upon January 28th, 1898, the defendant, in his capacity as notary public, drew up an instrument to the same effect but in the form of a notarial act, which was signed by both Modtler and Levy, as also by the notary and two witnesses. All certificates were, however, waived, except the conveyance certificate, and even that appears not to have been produced; the instrument was not registered, and the vendor still remained in possession of the property. Upon March 3rd, Mrs. Widow Modtler, who had in the meanwhile qualified as tutrix, again filed suit on behalf of John L. Modtler’s minor half-sister, attacking the judgment whereby he had been put in possession of the property thus affected, and, upon March 17th, Elias Levy caused a copy of the act above referred to, to be recorded in the Conveyance Office, and, perhaps, a week later, demanded to be recognized as the owner of the property. It does not appear that this action was taken at the suggestion, or with the knowledge, of the defendant, and, when Modtler, who claims that he had merely mortgaged, and had not sold his property, called, with his friend Lafrance, upon the defendant, for an explanation cf Levy’s claim of ownership, the defendant, as Modtler testifies, told him “that it would be all right, that it was just a mortgage, and it would be all right.” The defendant was, however, at that time in great trouble, and does not appear to have given, and was, probably, unable to give, the attention to Modtler’s affairs that he would otherwise have given. Modtler, therefore, consulted other counsel, to whom he, also, entrusted the further defense of the pending suit on behalf of his minor sister, in which the defendant had filed exceptions. The counsel thus employed brought suit, in April, 1898, against the defendant and Elias Levy, to annul the putative sale to the latter, on the ground that Modtler’s signature thereto had been obtained by fraud, and that he believed himself to be executing merely an act of mortgage, to which suit the parties defendant answered, and there wa3, eventually, in February, 1899, judgment annulling said transaction, as a sale, and holding the same to be a mortgage in favor of Levy, and upon Modtler’s interest in the property, for the sum of $50, with legal interest. The counsel so employed also looked into the matter of the claim set up on behalf of the alleged minor- sister, and reached the conclusion that the tutrix had been married to Modtler’s father, and *764that the minor was the issue of that marriage, and was entitled to one-"fourth of her father’s estate, and there was judgment accordingly, May 5, 1898, which was followed by a sale, to effect a partition, with the result that the proceeds were exhausted by preference claims, and Elias Levy recovered no part of his $50.
Modtler’s position was, and is, that he was given to understand that the instrument dated January 28th, 1898, the signature to which he admits, was merely an act o'f mortgage, to secure the sum of $50, and not an act of sale for $500, as it purports to be. He denies, under oath, that he ever saw or signed the instrument of January 21st, 1898, and he, also, denies, under oath, that the act of January 28th, 1898, was read to him.
The position of the defendant was, and is, that the transaction between Modtler and Levy, as represented by the instruments of January 21st, and January 28th, 1898, respectively, was intended to secure the loan made by Levy, -subject to a verbal understanding that it should operate as a sale only in case the loan was not paid at maturity, and he and Levy, and Levy’s brother, Moses Levy, swear that the matter was so explained to Modtler, and that the instrument dated January 21st was read to, and signed by him; and the defendant and Elias Levy testify to the same effect as to the act dated January 28th, 1898.
It will thus be seen that, for the purpose of determining whether the defendant intended to perpetrate a fraud upon Modtler, a good deal depends upon the latter’s credibility as a witness. We must, also, consider the probabilities of the case as affected by surrounding circumstances. Modtler is shown not only to be an extremely ignorant man, who is unable to read, and can write nothing but his signature, but he also appears to be far below the average of even ignorant men in natural intelligence. He lived, up to the time of the sale, in the back part of the little one-story house which he had inherited, and he rented the front to his friend, Lafrance, who could read and write, and who was in the habit of reading to him such papers as concerned his interests and of advising him as to his business.
Modtler swears that at the time that he informed the defendant that -he was the sole heir of his father he did not know and had never heard, from anybody, that he had a sister living; and that he never heard of the existence of such a sister until the property was sold to effect the partition between them. This statement he immediately *765contradicts, however, by saying that he heard of the existence of his sister from the counsel employed by him (in March, 1898) to replace the defendant, but had never heard of it before. Nevertheless, it appears that the girl had lived within a few squares of him, all of her life; that his father had lived with her mother; and that Lafrance, who lived in the same house, and occupied the intimate relation towards him which has been described, had heard that she was the elder Modtler’s daughter, but had doubts as to whether the parents were married, because he had never heard that Modtler, Sr., had been divorced from a wife living in the Parish of St. James. But, beyond this, in October, 1897, a copy of the petition in which the girl’s existence and filiation were set forth, was served on Modtler, personally, and, in December, a copy of the rule taken on her behalf was similarly served; and these papers were handed over by Modtler to the defendant, and both proceedings were dismissed, upon dilatory exceptions filed by the latter; and yet, we are told by the witness that he was not informed, then, or until some months later, when the defendant had ceased to represent him, that he had a sister, or that any living person claimed to be his father’s daughter. No reason is suggested why the defendant should have concealed from his client the nature of the suit which he was employed to defend, and should have appeared in the matter in absolute, and unnecessary, ignorance of the facts and of his client’s views. And he testifies that 'he did not so act. Nor is it explained why Lafrance, who had sworn that Modtler was his father’s sole heir, and who was in the habit of aiding Modtler by reading to him such papers as he received, failed to read the particular, and very exceptional, documents in question, and to enlighten his friend as to their contents.
After the two first attacks made on behalf.of the minor sister had been successfully parried, and the defendant called for fifty dollars for services to be rendered in meeting the third attack, one would suppose that some suspicion, at least, of the nature of the trouble might have penetrated the mind of the witness, as the person most concerned. But he swears that such was .not the case; that the defendant merely told him that the $50 was needed to clear the property of some trouble,, and. did. not tell him, and that he did not know, what that trouble was about, or that any one pretending to be his sister was making any claim against him, or against the estate of which he had been put in possession.
*766Modtler swears that the petition signed by him, and sworn to by Lafrance, and by another witness produced by Modtler, was not read to him. Lafrance, though at first denying, finally admits that the petition and the affidavit were read to him and to the other witness, but is unable to remember whether Modtler was present. The defendant testifies that upon hearing Modtler’s statement of his case, he told •him that he would need two witnesses, and that Modtler brought them to his office, and that the petition and affidavit were read in the presence of all three of them, and that Modtler signed the petition and the witnesses signed the affidavit. It seems to us improbable that the witnesses should have gone to the defendant’s office, otherwise than at the instance of the party interested, and quite probable, upon the other hand, that if Lafrance had taxed his memory a little, he would have been able to testify that the petition was read in the presence of Modtler as well as in that of his fellow witness and himself. Modtler swears that the document dated January 21st, 1898, was never read to, or signed by, him. Three witnesses, the defendant and the two brothers Levy, testify to the contrary. The signature, when compared with those which are admitted, appears to us to be genuine. We find no sufficient reason or motive for a forgery, and we conclude that the signature in question is what it purports to be.
Modtler denies that the act dated January 28th, 1898, was read to him, as written, but that, as read, it purported to be an act of mortgage. The defendant and Elias Levy testify that the act was read, as written. Considering the general character of the testimony given by the witness Modtler, and his lack of intelligence, from which we conclude that he would be incompetent, probably, to recognize an act of mortgage from hearing it read, we conclude that his statement, last above referred to, cannot be held to overbear that of the other two witnesses, and that it should be taken as a fact that the act in question was read to him, as written.
Upon the facts as thus found there is no doubt that the professional conduct of the defendant is open to criticism. We believe it to be true that the instruments prepared for Modtler’s signature, and signed, by him, were read to him before they were signed, but it is also true, as we think, that he was given to understand that they would operate merely as a mortgage, and would only take effect as a sale in the event of his failure to repay, at maturity, the loan made to him. And, with his limited intelligence, it is quite likely that he failed to *767appreciate the fact that, in the contingency mentioned, he stood, upon the face of the papers, to he entirely deprived of his property for an inadequate consideration. Moreover, the time within which the loan was to have been repaid seems to have been uncertain, even as a matter of verbal agreement; and, finally, his rights in the premises were made dependent upon a verbal agreement, whilst those of the other contracting party were expressed in a written instruinent, at variance with such agreement. All this is worthy of severe censure.
Upon the other hand, the small value of the property, and the threatened litigation concerning it, rendered it reasonably certain that no loan could have been negotiated upon an ordinary mortgage. And, whilst the course pursued was open to the objections which have been stated, and, perhaps, to others, the character of the instrument first executed to secure the money obtained, and the fact that the other was not registered for nearly seven weeks after its execution, during which time there was no change of possession and no claim of ownership by the nominal vendee, and the further fact that the act in question was eventually registered, not by the defendant, either as notary, or otherwise, or by means of the original instrument in his possession, but at the instance of the apparent vendee, and by means of a copy, are all circumstances, which, taken in connection with the direct testimony in the ease, carry conviction to the mind that the defendant had no intention of perpetrating fraud, and did not contemplate that the ignorant man who was acting under- his advice should be bound otherwise than as he consented to bind himself.
In conclusion, we think it proper to say that this ease has been presented with exceptional earnestness and ability, our appreciation of which is enhanced by knowledge of the fact that the counsel who have appeared have been moved by no other considerations than a high sense of professional obligation and public duty, upon the one side, and of generous sympathy for a distressed member of the profession, upon the other.
For these reasons, it is ordered, adjudged, and decreed that, as to the first charge considered in the foregoing opinion, this action be dismissed for want of jurisdiction in the court; and, as to the second, and remaining, charge, there be judgment in favor of the defendant, rejecting plaintiff’s demand.